IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SEDGWICK CLAIMS                     NOT FINAL UNTIL TIME EXPIRES TO
MANAGEMENT SERVICES                 FILE MOTION FOR REHEARING AND
AND BREVARD COUNTY                  DISPOSITION THEREOF IF FILED
SCHOOL BOARD,
                                    CASE NO. 1D15-2343
      Appellants,

v.

SANDRA WATSON,

      Appellee.


_____________________________/

Opinion filed December 17, 2015.

An appeal from an order of the Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: September 12, 2013.

William H. Rogner, of Hurley, Rogner, Miller, Cox & Waranch, P.A., Winter Park,
for Appellants.

Daniel P. Faherty, of Telfer, Faherty, Anderson & Hawkins, P.L., Titusville, for
Appellee.


PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and BILBREY, JJ., CONCUR.